Exhibit 10.10

IRIDIUM COMMUNICATIONS INC.

2015 EQUITY INCENTIVE PLAN

UK NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD

GRANT NOTICE

Iridium Communications Inc. (the “Company”) hereby grants to Participant a
Restricted Stock Unit Award (the “Award”) under the Iridium Communications Inc.
2015 Equity Incentive Plan (the “Plan”) for the number of restricted stock units
(the “RSUs”) set forth below. This Award is subject to all of the terms and
conditions set forth in this UK Non-Employee Director Restricted Stock Unit
Award Grant Notice (the “Grant Notice”) and in the UK Non-Employee Director
Restricted Stock Unit Award Agreement (the “Agreement”), the Plan and the UK
Sub-Plan of the Plan (the “Sub-Plan”), all of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not explicitly defined
in this Grant Notice but defined in the Plan, the Sub-Plan or the Agreement will
have the same definitions as in the Plan, the Sub-Plan or the Agreement.

 

Participant:

 

                     Date of Grant:

 

Number of RSUs Subject to Award:            

 

 

Vesting Schedule: Subject to Section 2 of the Agreement, this Award will vest as
follows: [                    ]. Issuance Schedule:     Subject to any change
upon a Capitalization Adjustment, one share of Common Stock will be issued for
each RSU that vests at the time set forth in Section 6 of the Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Plan, the
Sub-Plan and the stock plan prospectus for the Plan. Participant further
acknowledges that as of the Date of Grant, this Grant Notice, the Agreement, the
Plan and the Sub-Plan set forth the entire understanding between Participant and
the Company regarding this Award and supersede all prior oral and written
agreements, promises and/or representations regarding this Award, with the
exception, if applicable, of (i) any compensation program for Non-Employee
Directors specifying the terms that should govern this Award, (ii) the Company’s
Stock Ownership Guidelines, and (iii) any compensation recovery policy that is
adopted by the Company or is otherwise required by applicable law. By accepting
this Award, Participant consents to receive this Grant Notice, the Agreement,
the Plan, the Sub-Plan, the stock plan prospectus for the Plan and any other
Plan-related documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

IRIDIUM COMMUNICATIONS INC. PARTICIPANT By:

 

 

Signature Signature Title:

 

Date:

 

Date:

 

 

ATTACHMENTS: UK Non-Employee Director Restricted Stock Unit Award Agreement,
2015 Equity Incentive Plan, UK Sub-Plan, Prospectus



--------------------------------------------------------------------------------

IRIDIUM COMMUNICATIONS INC.

2015 EQUITY INCENTIVE PLAN

UK NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the accompanying UK Non-Employee Director Restricted Stock Unit
Award Grant Notice (the “Grant Notice”) and this UK Non-Employee Director
Restricted Stock Unit Award Agreement (the “Agreement”), Iridium Communications
Inc. (the “Company”) has granted you a Restricted Stock Unit Award (the “Award”)
under the Iridium Communications Inc. 2015 Equity Incentive Plan (the “Plan”)
for the number of restricted stock units (the “Restricted Stock Units”) set
forth in the Grant Notice. This Award is granted to you effective as of the date
of grant set forth in the Grant Notice (the “Date of Grant”). Capitalized terms
not explicitly defined in this Agreement but defined in the Plan, the UK
Sub-Plan of the Plan (the “Sub-Plan”) or the Grant Notice will have the same
definitions as in the Plan, the Sub-Plan or the Grant Notice.

1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date (as set forth in Section 6) one share of Common Stock for each Restricted
Stock Unit subject to this Award that vests in accordance with the Grant Notice
and this Agreement. This Award was granted in consideration of your services to
the Company or an Affiliate.

2. VESTING.

a. Subject to the terms of this Section 2, this Award will vest, if at all, in
accordance with the vesting schedule set forth in the Grant Notice. Any portion
of this Award that has not yet vested as of the date of your termination of
service as a Director will be forfeited upon such termination; provided,
however, that:

1) any unvested portion of this Award that is scheduled to vest during the
calendar quarter in which such termination occurs will not be forfeited upon
such termination, unless such termination is for Cause (as defined below), but
any other unvested portion of this Award will be forfeited upon such
termination;

2) if such termination is due to your death or Disability, any unvested portion
of this Award will become fully vested upon such termination;

3) if such termination is due to your involuntary termination without Cause
(including, without limitation, any involuntary termination due to (i) not being
nominated to stand for reelection as a Director by the Nominating and Corporate
Governance Committee of the Board or (ii) not being reelected as a Director by
the Company’s stockholders), any unvested portion of this Award that is
scheduled to vest during the calendar quarter in which such termination occurs
will not be forfeited upon such termination, but any other unvested portion of
this Award will be forfeited upon such termination; and

4) if such termination is due to your resignation (other than any resignation
due to your Disability), any unvested portion of this Award that is scheduled to
vest



--------------------------------------------------------------------------------

during the calendar quarter in which such termination occurs will not be
forfeited upon such termination, but any other unvested portion of this Award
will be forfeited upon such termination.

b. For purposes of this Agreement, “Cause” will mean the Company’s termination
of your service as a Director due to your: (i) conviction for, or plea of guilty
or no contest to, any felony or a lesser crime involving moral turpitude; or
(ii) commission at any time of any act of fraud, embezzlement, misappropriation,
material misconduct or breach of fiduciary duty against the Company or any of
its Affiliates.

3. NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.

a. The number of Restricted Stock Units subject to this Award, as set forth in
the Grant Notice, will be adjusted for Capitalization Adjustments, if any, as
provided in the Plan.

b. Any additional Restricted Stock Units and any shares of Common Stock, cash or
other property that become subject to this Award pursuant to this Section 3 will
be subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of issuance
as applicable to the other Restricted Stock Units subject to this Award to which
they relate.

c. No fractional shares or rights for fractional shares of Common Stock will be
created pursuant to this Section 3. Any fractional shares that may be created by
the adjustments referred to in this Section 3 will be rounded down to the
nearest whole share.

4. SECURITIES LAW COMPLIANCE. You will not be issued any shares of Common Stock
in respect of this Award unless either (i) such shares are registered under the
Securities Act or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. This Award also
must comply with all other applicable laws and regulations governing this Award,
and you will not receive any shares of Common Stock in respect of this Award if
the Company determines that such receipt would not be in material compliance
with such laws and regulations.

5. TRANSFERABILITY. Except as otherwise provided in this Section 5, this Award
is not transferable, except by will or by the laws of descent and distribution
and prior to the time that shares of Common Stock in respect of this Award have
been issued to you, you may not transfer, pledge, sell or otherwise dispose of
any portion of the Restricted Stock Units or the shares of Common Stock in
respect of this Award. For example, you may not use any shares of Common Stock
that may be issued in respect of this Award as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon issuance to you of the shares of Common Stock in
respect of this Award.

a. Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to effect transactions under the Plan, designate a third party who, in
the event of your death, will thereafter be entitled to receive any distribution
of Common Stock or other consideration to which you were entitled at the time of
your death pursuant to this Agreement. In the absence of such a designation, in
the event of your death, the executor or administrator of your estate will be
entitled to receive, on behalf of your estate, such Common Stock or other
consideration.



--------------------------------------------------------------------------------

b. Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive any distribution of Common Stock or other
consideration under this Award, pursuant to the terms of a domestic relations
order, official marital settlement agreement or other divorce or separation
instrument as permitted by applicable law that contains the information required
by the Company to effectuate the transfer. You are encouraged to discuss with
the Company’s General Counsel the proposed terms of any such transfer prior to
finalizing such domestic relations order, marital settlement agreement or other
divorce or separation instrument to help ensure the required information is
contained within the domestic relations order, marital settlement agreement or
other divorce or separation instrument.

6. DATE OF ISSUANCE.

a. The issuance of any shares of Common Stock in respect of this Award is
subject to satisfaction of any Award Tax Liability as set forth in Section 10.
The form of such issuance (e.g., a stock certificate or electronic entry
evidencing such shares) will be determined by the Company.

b. Should the Company or an Affiliate, in its absolute discretion decide it is
appropriate, it is a condition to the issuance of any shares of Common Stock in
respect of this Award that you agree that you shall join with the Company or an
Affiliate in electing under section 431 ITEPA to disapply in whole or in part
the provisions of Part 7 Chapter 2 ITEPA (which election shall be in such form
as may be approved by the Board of HMRC) and that such election once made shall
not be revoked by you.

c. The Company may require as a condition to the issuance of any shares of
Common Stock in respect of this Award that you agree to join with the Company or
an Affiliate in electing to transfer to you the whole of any Employers’ NIC
liability (which election shall be in such form as may be approved by the Board
of HMRC) which arises in respect of such issuance and that such election once
made shall not be revoked by you without the agreement of the Company.

d. In the event one or more Restricted Stock Units subject to this Award vests,
the Company will issue to you, on the Settlement Date (as defined below),
(i) one share of Common Stock for each whole Restricted Stock Unit that vests on
or prior to the Settlement Date and (ii) a cash payment equal to the Fair Market
Value, as of the Settlement Date, of any fractional Restricted Stock Unit that
vests on or prior to the Settlement Date; provided, however, that if the
Settlement Date falls on a date that is not a business day, such shares and cash
payment will instead be issued to you on the next following business day.

e. For purposes of this Agreement, “Settlement Date” will mean the earlier of
(x) the date that is six months and one day following the date on which you
experience a “separation from service” (as such term is defined in Treasury
Regulations Section 1.409A-1(h)



--------------------------------------------------------------------------------

without regard to any alternative definition thereunder) as a Director and (y) a
Change in Control that constitutes a “change in control event” (as determined
under Treasury Regulations Section 1.409A-3(i)(5)).

7. DIVIDENDS. If on any date the Company pays any dividend with respect to its
Common Stock (the “Payment Date”), then the number of Restricted Stock Units
subject to this Award will, on the Payment Date, be increased by that number of
Restricted Stock Units equal to: (i) the product of (A) the number of Restricted
Stock Units subject to this Award immediately before the Payment Date and
(B) the cash amount of such dividend per share of Common Stock (or, in the case
of a dividend payable in shares of Common Stock or in property other than cash,
the per share equivalent cash value of such dividend, as determined in good
faith by the Board), divided by (ii) the Fair Market Value of a share of Common
Stock on the Payment Date. Each additional Restricted Stock Unit, or fraction
thereof, credited to this Award in accordance with this Section 7 will vest and
be settled at the same time as the original Restricted Stock Units to which they
are attributable.

8. RESTRICTIVE LEGENDS. The shares of Common Stock issued in respect of this
Award will be endorsed with appropriate legends, if any, as determined by the
Company.

9. AWARD NOT A SERVICE CONTRACT. Your service is not for any specified term and
may be terminated by you or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. This Award is not a
service contract, and nothing in this Award (including, but not limited to, the
vesting of the Restricted Stock Units subject to this Award or the issuance of
shares of Common Stock in respect of this Award), this Agreement, the Plan or
any covenant of good faith and fair dealing that may be found implicit in this
Award or Agreement or the Plan will: (i) create or confer upon you any right or
obligation to continue in the service of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of service or
affiliation; (iii) create or confer upon you any right or benefit under this
Award unless such right or benefit has specifically accrued under the terms of
this Agreement or the Plan; or (iv) deprive the Company of the right to
terminate you at will and without regard to any future vesting opportunity that
you may have. In addition, nothing in this Award will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

10. AWARD TAX LIABILITY.

a. On or before the time you receive a distribution of any shares of Common
Stock in respect of this Award, and at any other time as reasonably requested by
the Company in accordance with applicable tax laws, you agree to make adequate
provision for any sums required to satisfy the Award Tax Liability of the
Company or any Affiliate that arise in connection with this Award (the “Taxes”).
Specifically, the Company or an Affiliate may, in its sole discretion, satisfy
all or any portion of the Taxes relating to this Award by any of the following
means or by a combination of such means: (i) withholding from any compensation
otherwise payable to you by the Company or an Affiliate; (ii) causing you to
tender a cash



--------------------------------------------------------------------------------

payment; (iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the shares of
Common Stock to be issued in connection with this Award to satisfy the Taxes and
whereby the FINRA Dealer irrevocably commits to forward the proceeds necessary
to satisfy the Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with this Award with a Fair Market
Value (measured as of the date the shares of Common Stock are issued to you)
equal to the amount of such Taxes; provided, however, that the number of such
shares of Common Stock so withheld will not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations in respect of the
Award Tax Liability using the minimum statutory withholding rates for federal,
state, local and, if applicable, foreign tax purposes, including payroll and
social security taxes and contributions, that are applicable to supplemental
taxable income.

b. Unless the Taxes of the Company and/or any Affiliate are satisfied, the
Company will have no obligation to issue to you any Common Stock.

c. In the event the Company’s obligation to withhold arises prior to the
issuance to you of Common Stock or it is determined after the issuance of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

11. TAX CONSEQUENCES. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and will not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by accepting this Award, you
have agreed that you have done so or knowingly and voluntarily declined to do
so.

12. NOTICES. Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by mail by the Company to you,
ten days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole discretion, decide to deliver any documents related to this Award or
participation in the Plan by electronic means or to request your consent to
participate in the Plan by electronic means. By accepting this Award, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

13. GOVERNING PLAN DOCUMENT. This Award is subject to all the provisions of the
Plan and the Sub-Plan, the provisions of which are hereby made a part of this
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan or the Sub-Plan. Except as otherwise expressly provided in the Grant
Notice or this Agreement, in the event of any conflict between the terms in the
Grant Notice or this Agreement and the terms of the Plan or the Sub-Plan, the
terms of the Plan and the Sub-Plan (as applicable) will control.



--------------------------------------------------------------------------------

14. OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares of Common Stock only during certain “window” periods in effect from
time to time and the Company’s insider trading policy.

15. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Award will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

16. STOCKHOLDER RIGHTS. Except as provided in Section 7, you will not have
voting or any other rights as a stockholder of the Company with respect to the
shares of Common Stock to be issued pursuant to this Award until such shares are
issued to you. Upon such issuance, you will obtain full voting and other rights
as a stockholder of the Company. Nothing contained in this Agreement, and no
action taken pursuant to its provisions, will create or be construed to create a
trust of any kind or a fiduciary relationship between you and the Company or any
other person.

17. SEVERABILITY. If any part of this Agreement or the Plan is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity will not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid will, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

18. AMENDMENT. Any amendment to this Agreement must be in writing, signed by a
duly authorized representative of the Company. Notwithstanding anything in the
Plan to the contrary, the Board reserves the right to amend this Agreement in
any way it may deem necessary or advisable to carry out the purpose of the grant
as a result of any change in applicable laws or regulations or any future law,
regulation, interpretation, ruling, or judicial decision.

19. CLAWBACK/RECOVERY. This Award (and any compensation paid or shares of Common
Stock issued under this Award) will be subject to recoupment in accordance with
any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. No recovery of compensation under such a clawback policy will be an event
giving rise to a right to resign for “good reason” or “constructive termination”
(or similar term) under any agreement with the Company.

20. UNSECURED OBLIGATION. This Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement.



--------------------------------------------------------------------------------

21. COMPLIANCE WITH SECTION 409A OF THE CODE. This Award is intended to comply
with, and will be construed to the greatest extent possible as consistent with,
the requirements of Section 409A of the Code. If you are deemed by the Company
at the time of your “separation from service” (as such term is defined in
Treasury Regulations Section 1.409A-1(h) without regard to any alternative
definition thereunder) with the Company to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, and if any of the payments
upon such separation from service set forth herein are deemed to be “deferred
compensation,” then to the extent delayed commencement of any portion of such
payments is required to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code and the related adverse taxation under
Section 409A of the Code, such payments will not be provided to you prior to the
earliest of (i) the date that is six months and one day after the date of such
separation from service, (ii) the date of your death, or (iii) such earlier date
as permitted under Section 409A of the Code without the imposition of adverse
taxation. Upon the first business day following the expiration of such
applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred pursuant
to this Section 21 will be paid in a lump sum to you, and any remaining payments
due will be paid as otherwise provided herein. Each installment of Restricted
Stock Units that vests under this Award is a “separate payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2).

22. DATA PROTECTION. It is a condition of the issuance of any shares of Common
Stock in respect of this Award that you agree to: (i) the collection, use,
processing and transfer of your Personal Data by any Constituent Company and any
administrator of the Plan or Sub-Plan in any jurisdiction including the US;
(ii) any Constituent Company and any administrator of the Plan or Sub-Plan,
transferring your Personal Data amongst themselves for the purposes of
implementing, administering and managing the Sub-Plan and this Award and the
acquisition of shares or other securities pursuant to the Plan or Sub-Plan;
(iii) the use of Personal Data by any such person for any such purposes; and
(iv) the transfer of Personal Data to, and processing and retention of Personal
Data by, third parties, including any administrator of the Plan or Sub-Plan for
or in connection with such purposes.

23. RELATIONSHIP WITH EMPLOYMENT CONTRACT. You hereby acknowledge that your
rights and obligations under the terms of your office or employment with the
Company or any Affiliate shall not be affected by your participation in the
Plan.

24. MISCELLANEOUS.

a. The rights and obligations of the Company under this Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by, the
Company’s successors and assigns.

b. You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

c. You acknowledge and agree that you have reviewed this Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting this Award, and fully understand all provisions of this Award.



--------------------------------------------------------------------------------

d. This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

e. All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

*            *             *

This UK Non-Employee Director Restricted Stock Unit Award Agreement will be
deemed to be accepted by you upon your acceptance of the UK Non-Employee
Director Restricted Stock Unit Award Grant Notice to which it is attached.